The opinion of the court Avas delivered by
Barrett, J.
Taft, being an accommodation endorser for the defendant, who held the notes in question directly from the makers, and being in no other way connected with said notes, was not a party to the transfer by the defendant to Noyes. In the relation he sustained to the paper and the other parties, this court think that, when the defendant sold and transferred the paper to Noyes, notice of such sale and transfer given by Noyes to Taft stands upon the same reason, and must be held to have the same effect in exempting it in the hands of Noyes and his assigns, from the trustee process brought by a creditor of the defendant, as the notice given in the case of Ayott v. Smith et al., 40 Vt., 532.
On this ground, the judgment as to the right of the First National Bank of St. Albans to hold the notes, and to recover costs, and also discharging the trustees with costs, is affirmed.
*537The judgment allowing the trustees and claimants for travel other than actual is reversed, and it is ordered that in the taxation of costs they be allowed respectively only for actual travel.